Citation Nr: 0308000	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  02-05 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to nonservice-connected burial benefits in 
accordance with the provisions of 38 U.S.C.A. § 2305 (West 
2002).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from July 1941 to December 
1945.  His enlisted record and report of separation with 
honorable discharge indicates he was awarded the Asiatic-
Pacific Theater Ribbon.  The veteran died in December 2000, 
and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an adverse determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the appellant's application for 
payment of nonservice-connected burial benefits.  The case is 
now ready for appellate review.



FINDINGS OF FACT

1.  The veteran had active military service from July 1941 to 
December 1945, during World War II.  

2.  The veteran died in December 2000, and the appellant's 
claim for VA burial benefits was received in February 2001.

3.  The veteran was not discharged from active duty for a 
disability incurred or aggravated in the line of duty.

4.  At the time of the veteran's death, service connection 
was not in effect for any disability, he was not in receipt 
of nonservice-connected disability pension, he did not have a 
claim for compensation or pension pending, and he was not 
hospitalized by VA.


CONCLUSION OF LAW

The criteria for payment of VA burial benefits in accordance 
with 38 U.S.C.A. § 2305 have been met.  38 U.S.C.A. §§ 2302, 
2305 (West 2002); 38 C.F.R. §§ 3.2(d), 3.954, 3.1600, 3.1601 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the appellant's claim.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The VCAA 
provides that VA make reasonable efforts to assist claimants 
in obtaining evidence necessary to substantiate claims, and 
requires VA to notify claimants and representatives of the 
evidence necessary to substantiate claims.  

A review of the claims folder reveals that the RO has not 
specifically advised the appellant in this case of the law 
and regulation implementing VCAA nor have they offered to 
assist her in developing evidence relevant to her claim.  The 
RO did provide the appellant with the generally applicable 
laws and regulations governing entitlement to burial 
benefits.  The Board, however, notes that the VCAA made no 
changes in the statutory or regulatory criteria governing 
burial benefits.  All of the relevant facts have been 
obtained and are not in dispute regarding the veteran's 
actual period of military service.  The Board finds that the 
outcome of the present appeal is based upon the correct 
application of the law to the known facts.  The US Court of 
Veterans Appeals for Veterans Claims (Court) has specifically 
held that the provisions of VCAA are not applicable in cases 
which are decided as a matter of law, and not the underlying 
facts, or development of facts.  Manning v. Principi, No. 98-
572 (U. S. Vet. App. Dec. 19, 2002); 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  Also, the benefit sought on 
appeal is granted in full.  Under the circumstances, any 
defect arising from failure to comply with the terms of VCAA 
would be mooted.  The complete allowance of benefit sought on 
appeal cannot result in prejudice to the appellant.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Under current law, burial allowances are payable under 
certain circumstances to cover the burial and funeral 
expenses of a veteran and the expense of transporting the 
body to the place of burial.  38 U.S.C.A. § 2302 (West 2002); 
38 C.F.R. § 3.1600 (2002).  

If a veteran dies as a result of service-connected 
disability, certain burial benefits may be paid.  38 C.F.R. 
§ 3.1600(a).  

If a veteran's death is not service connected, entitlement to 
burial benefits may be found if (1) at the time of death, the 
veteran was in receipt of pension or compensation; or (2) the 
veteran had a claim pending for compensation or pension and 
there was sufficient evidence of record on the date of death 
to indicate that the pending claim would be allowed; or (3) 
that the veteran had wartime service or was discharged or 
released for disability incurred or aggravated in the line of 
duty and the body was held by a State (or subdivision) and VA 
determines that there is no next of kin or other person 
claiming the body, and that there are not available 
sufficient resources in the estate to cover final expenses.  
38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600(b).

Alternatively, burial benefits may be paid if a person dies 
from nonservice-connected causes while properly hospitalized 
by VA in a VA facility or in a non-VA facility for hospital 
care authorized and approved by VA.  38 U.S.C.A. § 2303; 
38 C.F.R. § 3.1600(c).  

In this case, the appellant has at all times from the 
inception of her claim and throughout the appeal, claimed 
entitlement to burial benefits specifically in accordance 
with 38 C.F.R. § 3.954.  That regulation, with essentially 
identical language as that contained at 38 U.S.C.A. § 2305, 
provides that when any person who had a status under any law 
in effect on December 31, 1957, which afforded entitlement to 
burial benefits dies, the burial allowance will be paid, if 
otherwise in order, even though such status does not meet the 
service requirements of 38 U.S.C.A. Chapter 23.  

The provisions of 38 U.S.C.A. § 2305 and 38 C.F.R. § 3.954 
were drafted as "saving clauses" to preserve the 
eligibility of persons entitled to burial benefits, after 
changes to the laws governing the benefits were made in the 
Veterans' Benefits Act of 1957 (Veterans' Benefits Act), Pub. 
L. No. 85-56, Section 805, 71 Stat. 83, 118.  As a result of 
these saving clauses, veterans who cannot meet the current 
criteria for Chapter 23 burial benefits are eligible for such 
benefits, if they were eligible for burial benefits under the 
laws in effect on or before December 31, 1957.

Prior to January 1, 1958, pertinent law and regulations 
provided that where an honorably discharged veteran of any 
war, a veteran of any war in receipt of pension or 
compensation, a veteran discharged from a service department 
for disability incurred in line of duty, or a veteran of a 
service department in receipt of pension for service-
connected disability dies after discharge, the administrator, 
in his discretion, and with due regard to the circumstances 
in each case, shall pay, for burial and funeral expenses and 
transportation of the body (including preparation of the 
body) to the place of burial, a sum not exceeding $150 to 
cover such items and to be paid to such person or persons as 
may be prescribed by the administrator.  38 C.F.R. § 4.192(b) 
(1956) (emphasis added).  

Claims for reimbursement or direct payment of burial and 
funeral expenses must be received by VA within two years 
after the permanent burial or cremation of the body.  Claims 
for VA burial allowance benefits may be executed by the 
funeral director, the individual whose personal funds were 
used to pay burial expenses, or the executor or administer of 
the estate of the veteran.  38 C.F.R. § 3.1601(a).  Evidence 
in support of such claim should generally be a statement of 
account showing the name of the deceased veteran, and the 
actual costs of burial.  Id at (b).  

Analysis:  The appellant submitted her claim for burial 
benefits in February 2001, less than two months after the 
veteran's death.  She also submitted a certificate of death 
of the veteran from the State of Texas which indicated that 
she was the veteran's surviving spouse.  Also submitted was a 
statement of account, on the letterhead of the funeral home, 
indicating a detailed statement of expenses of the veteran's 
burial, with a certification that the appellant had paid 
these expenses in full on the date of the burial.  The 
appellant's VA application for burial benefits also indicated 
that she was the veteran's surviving spouse, and that she had 
paid all burial expenses in full, without reimbursement or 
financial assistance from other persons, agencies or 
insurance.  An amended application was later submitted 
indicating that she did receive a small reimbursement against 
the total cost from the Social Security Administration.

Although the RO cited the provisions of 38 C.F.R. § 3.954 in 
its March 2002 Statement of the Case, that statement 
contained no discussion of the application of that regulation 
to the facts presented in the appellant's claim for burial 
benefits.  That Statement of the Case denied the appellant's 
application for burial benefits based entirely upon 
application of the current laws and regulations governing 
awards of VA burial benefits, without reference to the saving 
clauses at 38 U.S.C.A. § 2305 and 38 C.F.R. § 3.954.

The veteran is shown by service department records to have 
had active military service from July 1941 to December 1945.  
This military service falls within the dates recognized for 
VA benefits as World War II service in accordance with 
38 C.F.R. § 3.2(d).  The law in effect prior to January 1, 
1958, provided for VA burial benefits to be payable to any 
honorably discharged veteran with military service during a 
period of war.  38 C.F.R. § 4.192(b) (1956).  Because the 
veteran is shown to have had active military service during a 
recognized period of war prior to January 1, 1958, the 
appellant is entitled to payment of VA burial benefits in 
accordance with her claim which is based upon the saving 
provisions of 38 U.S.C.A. § 2305; 38 C.F.R. § 3.954.  

Further, the appellant appears to satisfy the requirements at 
38 C.F.R. § 3.1601 as to individuals who may legitimately 
pursue such claims because the evidence on file shows that 
the appellant used her personal funds to cover the cost of 
the veteran's burial, far in excess of the small amount she 
received from the Social Security Administration.  That the 
appellant has the proper status as claimant for burial 
benefits is supported in her official VA Forms 21-530, and in 
the billing statement on file from the funeral home referred 
to above.  

Although it might be argued that in order to meet all the 
requirements for payment of burial benefits in accordance 
with the laws prior to January 1, 1958, it would be necessary 
that the veteran have died prior to that time, because a 
veteran's death would certainly be a prerequisite to payment 
of burial benefits on his behalf.  The Board finds that this 
is an illogical and incorrect interpretation of the saving 
provisions of 38 U.S.C.A. § 2305 and 38 C.F.R. § 3.954.  If a 
veteran was required to have died before January 1958, there 
would be little purpose in adopting saving clauses to 
preserve these benefits for veteran's already qualifying but 
who might later lose eligibility based upon subsequent 
changes in the law (facts identical to those presented in 
this case).  Moreover, the language of the earlier law only 
required that a veteran's death occur "after discharge."

The veteran in this case is shown to have had active military 
service during World War II.  That appears to be the only 
requirement for payment of burial benefits to the appellant 
in this case in accordance with 38 U.S.C.A. § 2305 and 
38 C.F.R. § 3.954.  There is no evidence nor is there any 
argument by the appellant that burial benefits are authorized 
or warranted under any later adopted rules as summarized 
above.  The appellant in this case appears to be a valid 
claimant in that she bore the majority of the veteran's 
burial expenses as documented in evidence on file.  


ORDER

The claim of entitlement to burial benefits is granted.  



_______________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

